Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 1 of 8

UNITED STATES DISTRICT COUR'I`

SOUTHERN DISTRICT OF NEW YORK

X

EMMA OCASIO, ROBERT WHITE, SUZANNE Case No.: lS-CV-10159-KPF
GUTHRIDGE, DUANNY ESCALANTE,

SERAFIN COLON,

 

Plaintiffs,

-against- THIRD-PARTY
M
1555 GRAND CONCOURSE LLC and LIDIA
MANAGEMENT CORP.,

Defendants.

 

1555 GRAND CONCOURSE LLC and LIDIA
MANAGEMEN'I` CORP.,

Third-Party Plaintiffs,
-against-

UNIQUE PEOPLE SERVICES, INC. and
COMUNILIFE, INC.,

Third-Party Defendants.
X

 

Third-Party Plaintiffs 1555 Grand Concourse LLC and Lidia Management Corp. by their
attorneys, Meltzer, Lippe, Goldstein & Breitstone, LLP, as and for their Third-Party Complaint
against Third-Party Defendants, Unique People Services, Inc. and Comunilife, lnc., allege as
follows:

1. Defendant and Third-Party Plaintiff 1555 Grand Concourse LLC is a limited
liability company organized under the laws of the State of New York and is located at 35-01 30th
Avenue, Astoria, New York 11103 (“1551 Grand Concourse”).

2. Defendant and Third-Party Plaintiff Lidia Management Corp. is a corporation
organized and existing under the laws of the State of New York and is located at 35-01 30"‘

Avenue, Astoria, New York l 1103 (“Lidia Management”).

872939-2

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 2 of 8

3. 1555 Grand Concourse is the owner of the Building located at 1555 Grand
Concourse, Bronx, New York (the “Building”) and Lidia Management is the managing agent of
the Building. (1555 Grand Concourse and Lidia Management shall sometimes be collectively
referred to herein as “Defendants and Third-Party Plaintiffs”.)

4. Upon information and belief, Third-Party Defendant Unique People Services, Inc.
(“Unique People”) is registered with the New York Secretary of State as a domestic not-for-
protit corporation with an address located at 4334 Vireo Avenue, Bronx, New York 10470.

5. Upon information and belief, Third-Party Defendant Comunilife, Inc.
(“Comunilife”) is registered with the New York Secretary of State as a domestic not-for-proflt
corporation with an address located at 462 7th Avenue, New York, New York 10018.

6. Comunilife and Unique People (sometimes collectively referred to herein as
“'l`hird-Party Defendants”) are tenants in the Building and have executed leases in connection
with their tenancy.

7. Upon information and belief, Third-Party Defendants Unique People and
Comunilife have allowed persons, including Plaintiffs, to live in the Building apartments that
Third-Party Defendants lease from 1555 Grand Concourse.

8. According to the Complaint filed in this action, Plaintiff Ocasio alleges that she
occupies Apt. 2C at the Building through the actions of Unique People.

9. According to the Complaint filed in this action, Plaintiff Robert White alleges that
he occupies Apt. 3B at the Building through the actions of Unique People.

lO. According to the Complaint filed in this action, Plaintiff Suzanne Guthridge
alleges that she occupies Apt. 41 at the Building through the actions of Comunilife.

l 1. According to the Complaint filed in this action, Plaintiff Duanny Escalante alleges

that he occupies Apt. 5T at the Building through the actions of Comunilife.

872939-2 2

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 3 of 8

12. According to the Complaint filed in this action, Serafin Colon alleges that he
previously occupied Apt. 5P at the Building through the actions of Unique People.

13. Copies of Plaintiffs’ Summons and Complaint in this action are annexed hereto as
Exhibit A; a copy of Defendants’ Answer to the Complaint is annexed hereto as Exhibit B; a
copy of the Court’s Notice of Preliminary Conference is annexed hereto as Exhibit C; and a copy
of a Court “Memo Endorsed” letter re-scheduling a Pre-trial Conference to February 21, 2019 at
11100 a.m. is annexed hereto as Exhibit D.

14. According to the Complaint, each Plaintiff asserts claims as follows:

A. First Claim For Relief for “Violations of the Fair Housing Act, Disparate
Treatment:42 U.S.C. §3604(F)(l)-(2)”;

B. Second Claim for Relief for “Fair Housing Act, Disparate Impact: 42 U.S.C.
§3604(1`)(2)”;

C. Third Claim for Relief for “Interference, Coercion and Intimidation: 42 U.S.C.
§3617”;

D. Fourth Claim for Relief for “New York City Human Rights Law, Disparate
Treatment: N.Y. Admin. §8-107(5)(a)(2)”;

E. Fifth Claim for Relief for “New York City Human Rights, Disparate Impact:
N.Y. Admin. §8-107(5)(a)(2)”;

F. Sixth Claim for Relief for “New York City Human Rights Law, Income
Discrimination: N.Y. Admin. §8-107(5)(a)(2)”;

G. Seventh Claim for Relief for “New York City Human Rights Law, Failure to
Engage in Dialogue: N.Y. Admin. §8-107(28)(c)”; and

H. Eighth Claim for Relief for “Tenant Harassment”.
15. Among the relief sought by Plaintiffs in this action is injunctive and declaratory
relief, damages, including compensation for economic loss, loss of rights, humiliation,
embarrassment and emotional distress, punitive damages, penalties, and attorneys’ fees, costs

and disbursements

872939-2 3

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 4 of 8

l6. As further alleged in the Complaint at paragraphs 47-91, each of the Plaintiffs
claims that he/she has disabilities and that Third-Party Defendants told Plaintiffs, among other
things, that Defendants and Third-Party Plaintiffs demanded that Third-Party Defendants
surrender apartments because Defendants and Third-Party Plaintiffs did not want to lease
apartments to scatter cite programs including Third-Party Defendants; that Third-Party
Defendants sent Plaintiffs rent statements showing an increase in rent; and that Defendants and
Third-Party Plaintiffs told Plaintiffs they must move from the Building.

17. Third-Party Defendants’ actions and the statements made to Plaintiffs were
erroneous and incorrect

18. Third-Palty Defendants’ statements to Plaintiffs form the basis of Plaintiffs’
discrimination and related claims against Defendants and Third-Party Plaintiffs.

19. To the extent that Third-Party Defendants made incorrect statements to Plaintiffs,
provided documents to Plaintiffs and/or took actions with respect to Plaintiffs, and such
statements, documents and/or actions were false, erroneous or incorrect, then Third-Party
Defendants, as the source of Plaintiffs’ discrimination and related claims arising therefrom,
should be held accountable for Plaintiffs’ claims asserted against Defendants and Third-Party
Plaintiffs in this action.

FIRST CLAIM FOR RELIEF AGAINST THIRD-PARTY DEFENDANTS
(CONTRIBUTION)

20. Defendants and Third-Party Plaintiffs repeat and reallege each and every
allegation set forth in paragraphs 1 through 19 of this Third-Party Complaint as if fully set forth
herein.

21. If Plaintiffs sustain or incur damages as set forth in Plaintiffs’ Complaint, such
damages were caused or contributed to by the negligence, acts, omissions and/or culpable

conduct of Third-Party Defendants, their agents, contractors, servants and/or employees.

872939-2 4

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 5 of 8

22. If Defendants and Third-Party Plaintiffs should be found liable to Plaintiffs in any
respect, such liability is due to the negligence, acts, omissions and/or culpable conduct of Third-
Party Defendants, their agents, contractors, servants and/or employees and Third-Party
Defendants are liable to Defendants and Third-Party Plaintiffs, either in whole or in part, for any
and all damages, attomeys’ fees, costs, expenses and disbursements as Defendants and Third-
Party Plaintiffs may have sustained by reason of the occurrences set forth in the Complaint,

23. By reason of the foregoing, if Plaintiffs recover a judgment, verdict or award
against Defendants and Third-Party Plaintiffs, in whole or in part, for the damages alleged in the
Complaint, then Defendants and Third-Party Plaintiffs will be entitled to contribution from
Third-Party Defendants for all or part of said judgment, verdict or award.

sECoNi) CLAiM FoR RELIEF AGAINST THIRi)-PARTY DEFENDANTS
(CoMMoN LAW INDEMNIFICATION)

24. Defendants and Third-Party Plaintiffs repeat and reallege each and every
allegation set forth in paragraphs l through 23 of this Third-Party Complaint as if fully set forth
herein.

25. If Defendants and Third-Party Plaintiffs are held liable and responsible to
Plaintiffs, it will be solely due to the conduct of Third-Party Defendants.

26. Defendants and Third~Party Plaintiffs are entitled to be indemnified by Third-
Party Defendants should such liability arise.

27. If Defendants and Third-Party Plaintiffs are held liable and responsible to
Plaintiffs for damages and other relief, said liability will be vicarious only and said liability will
be the direct and proximate result of the active and affirmative conduct on the part of the Third-
Party Defendants.

28. Defendants and Third-Party Plaintiffs are entitled to indemnification by the Third-

Paity Defendants for any sum or sums, in whole or in part, for which Defendants and Third-Party
872939-2 5

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 6 of 8

Plaintiffs may be adjudicated and be held liable to Plaintiffs, with costs of defense, costs of suit
and reasonable attorneys’ fees incurred therefrom.

THIRD CLAIM FOR RELIEF AGAINST THIRD-PARTY DEFENDANTS
(INDEMNIFICATION BASED ON CONTRACT)

29. Defendants and Third-Party Plaintiffs repeat and reallege each and every
allegation set forth in paragraphs 1 through 28 of this Third-Party Complaint as if fully set forth
herein.

30. Pursuant to the terms of leases and renewals thereof executed by Third-Party
Defendants, Third-Party Defendants are liable to Defendants and Third-Party Plaintiffs for
damages and expenses Defendants and Third-Party Plaintiffs sustain, including judgments,
awards, attorneys’ fees and expenses, by reason of the conduct or actions of Third-Party
Defendants or those they allow to occupy apartments which Third-Party Defendants rent at the
Building, including the actions of Plaintiffs and the claims of Plaintiffs asserted in this action.

31. In addition, pursuant to the terms of leases and renewals thereof executed by
Third-Pai'ty Defendant Unique People, Third-Party Defendant Unique People is further obligated
to defend Defendants and Third-Party Plaintiffs at Third-Party Defendant Unique People’s
expense with an attorney of Defendants and Third-Party Plaintiff’s choice.

32. If Defendants and Third-Party Plaintiffs are held liable and responsible to
Plaintiffs, it Will be due to the conduct of Third-Party Defendants.

33. Defendants and Third-Party Plaintiffs are entitled to be indemnified by Third-
Party Defendants should such liability arise.

34. lf Defendants and Third-Party Plaintiffs are held liable and responsible to
Plaintiffs for damages and other relief, said liability will be vicarious only and said liability will
be the direct and proximate result of the active and affirmative conduct on the part of the Third-

Party Defendants
872939-2 6

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 7 of 8

35.

Defendants and Third-Party Plaintiffs are entitled to indemnification based on

contract by the Third-Party Defendants for any sum or sums, in whole or in part, for which

Defendants and Third-Party Plaintiffs may be adjudicated and be held liable to Plaintiffs, with

costs of defense, costs of suit and reasonable attorneys’ fees incurred therefrom.

WHEREFORE, Defendants and Third-Party Plaintiffs l555 Grand Concourse, LLC and

Lidia Management Corp. respectfully demand judgment against Third-Party Defendants Unique

People Services, Inc. and Comunilife, Inc. as follows:

872939-2

i.

ii.

On the First Claim for Relief, a judgment of contribution and an award against
Third-Party Defendants Unique People Services, Inc. and Comunilife, Inc. in
an amount sufficient to satisfy any settlement, judgment, or verdict awarded to
Plaintiffs herein and against Defendants and Third-Party Plaintiffs, in whole
or in part, as well as all other damages incurred by Defendants and Third-
Party Plaintiffs in connection with the instant action, including the costs of
defense, costs of suit and reasonable attomeys’ fees incurred by Defendants
and Third-Party Plaintiffs, together with interest thereon;

On the Second Claim for Relief, a judgment of indemnification and an award
against Third-Party Defendants Unique People Services, Inc. and Comunilife,
Inc. in an amount sufficient to satisfy any settlement, judgment, or verdict
awarded to Plaintiffs herein and against Defendants and Third-Party Plaintiffs,
in whole or in part, as well as all other damages incurred by Defendants and
Third-Party Plaintiffs in connection with the instant action, including the costs
of defense, costs of suit and reasonable attorneys’ fees incurred by Defendants

and Third-Party Plaintiffs, together with interest thereon;

Date:

To:

Case 1:18-cv-10159-KPF Document 28 Filed 02/11/19 Page 8 of 8

iii. On the Third Claim for Relief, a judgment of indemnification and an award

against Third-Party Defendants Unique People Services, Inc. and Comunilife,

Inc. in an amount sufficient to satisfy any settlement, judgment, or verdict

awarded to Plaintiffs herein and against Defendants and Third-Party Plaintiffs,

in whole or in part, as well as all other damages incurred by Defendants and

Third-Party Plaintiffs in connection with the instant action, including the costs

of defense, costs of suit and reasonable attorneys’ fees incurred by Defendants

and Third-Party Plaintiffs, together with interest thereon;

iv. An award to Defendants and Third-Party Plaintiffs of attorneys’ fees, costs

and expenses incurred in this action; and

v. such other and further relief as to the Court may seem just and proper.

Mineola, New York
February 11, 2019

190 Willis Avenue

'”`i
MELTZER, LIPPE, GOIZD$T `

  
  
 

  

Mineola, New York 1 1501
(516) 747-0300
Ati‘orneys for Defendants and Third-Party Plaintiffs

Eugene Chen, Esq.

Bronx Legal Services

369 East 148th Street - 2nd Floor
Bronx, New York 10455
Attorneysfor Plaintiffs

Unique People Sei'vices, Inc.
35-01 30th Avenue

Astoria, New York 11103
Third-Party Defendant

Comunilife, Inc.

35-01 30th Avenue
Astoria, New York 11103
Third-Pariy Defendant

87293 9-2

 

& BREITSTONE, LLP

 

 
 

